615 So. 2d 1333 (1993)
Troy Lancaster DUGAR
v.
STATE of Louisiana.
No. 87-KA-1920.
Supreme Court of Louisiana.
April 2, 1993.
*1334 PER CURIAM:
Defendant's sentence of death is reduced to a term of life imprisonment at hard labor without benefit of probation, parole or suspension of sentence. The defendant was 15 years old at the time he committed this crime and the state may not constitutionally enforce his sentence of death. Thompson v. Oklahoma, 487 U.S. 815, 108 S. Ct. 2687, 101 L. Ed. 2d 702 (1988); State v. Stone, 535 So. 2d 362 (La.1988). The defendant's present appeal in this Court is accordingly transferred to the Court of Appeal, Third Circuit, for consideration.
SENTENCE OF DEATH REDUCED TO LIFE IMPRISONMENT AT HARD LABOR WITHOUT BENEFIT OF PROBATION, PAROLE OR SUSPENSION OF SENTENCE: APPEAL TRANSFERRED TO THE COURT OF APPEAL, THIRD CIRCUIT.